DETAILED ACTION
This communication is responsive to the amended application filed on 01/21/2022.  Claims 1-51 are cancelled and new claims 52-76 are added.  Claims 52-76 are subject to examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 52-76 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (hereafter Cutler) US Patent Publication 2011/0202485 A1 (Applicant IDS 4/19/2021) in view of Youn, et al. (hereafter Youn) US Patent Publication 2020/0275302 A1.
Regarding Claim 52, Cutler teaches a method at a network entity (Fig. 1, PCRN 136) for signaling Quality of Service, QoS, control parameters for a QoS Flow to a User Equipment, UE, comprising: 
generating one or more data flow rules (QoS rules) that is bound to the QoS Flow, wherein each of the one or more data flow rules is generated based on one policy and charging control (PCC) rules (See Fig. 15: Applying the QoS/PCC rule for data flows; ¶. [0029] and ¶. [0034]) comprises parameters (Fig. 5, QoS parameters field 520) specific to a data flow (service data flows) that is bound to the QoS Flow; (Cutler: [0078, Fig. 8] "in step 870, gateway control session manager 270 [part of PCRN] may generate a set of QoS rules by extracting the QoS portion from each PCC rule in the results and create a new QoS rule from each extracted QoS portion" and [0064] Data arrangement 500 may include a rule name field 505, service data flow filter field 510, flow status field 515, QoS parameters field 520, charging parameters field 525" where [0073] "Method 800 may be performed by the components of PCRN 130 and/or PCRN 200 to establish PCC rules for service data flows identified by an application request");
generating a QoS Flow profile for the QoS Flow, wherein the QoS Flow profile (Data arrangement 500) comprises parameters (520) that are common to all data flows that are bound to the same QoS Flow; (Cutler: [0063-0064, Fig. 5] "Data arrangement 500 may be, for example, a table in a database stored in rule storage 260 [part of PCRN 200]....Data arrangement 500 may include a rule name field 505, service data flow filter field 510, flow status field 515, QoS parameters field 520, charging parameters field 525. Data arrangement 500 may include additional fields (not shown) required or useful in defining a PCC rule such as, for example, a service identifier field, a precedence field, and/or a monitoring key field").
Cutler does not explicitly teach and transmitting the one or more data flow rules and the QoS Flow profile to the UE.
However, Youn does teach and transmitting the one or more data flow rules (QoS rules) and the QoS Flow profile to the UE.  (Youn: [0413] " The QoS rule is provided to a UE that enables the classification and marking of UL user plane traffic", where [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value. Additionally, with respect to an allocated QFI, the QoS rule may include QoS parameters related to a UE" which is interpreted as a QoS Flow profile).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cutler to include the teachings of Youn in order for a UE to receive and add/remove/update QoS rules and QoS profiles (Youn: [0410-0413, 0662]).

Regarding Claim 53, The method according to claim 52, the combination of Cutler and Youn teaches wherein each of the one or more data flow rules are represented by an identifier (QoS rule ID) that is differentiated (unique) from each [[other]]of the one or more data flow rules and is transmitted to the UE.  (Youn: [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value" where the inclusion of these are interpreted as a QoS Flow profile, and [0413] " The QoS rule is provided to a UE that enables the classification and marking of UL user plane traffic").
The rational and motivation for adding this teaching of Youn is the same as for Claim 52.

Regarding Claim 54, The method according to claim 52, the combination of Cutler and Youn teaches wherein each of the one or more data flow rules comprise parameters (Fig. 5, QoS parameters field 520) that are related to one or more Service Data Flow, SDF, templates and/or one or more associated precedence values. (Cutler: [Fig. 5,Data arrangement 500).

Claim 55, The method according to claim 52, the combination of Cutler and Youn teaches wherein each of the one or more data flow rules and the QoS Flow profile comprises an identifier (QoS rule ID) of the QoS Flow.  (Youn: [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value" where the inclusion of these are interpreted as a QoS Flow profile).
The rational and motivation for adding this teaching of Youn is the same as for Claim 52.

Regarding Claim 56, The method according to claim 52, the combination of Cutler and Youn teaches wherein each of the one or more data flow rules and the QoS Flow profile comprises an identifier (QoS rule ID) of the QoS Flow.  (Youn: [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value" where the inclusion of these are interpreted as a QoS Flow profile).
The rational and motivation for adding this teaching of Youn is the same as for Claim 52.

Regarding Claim 57, The method according to claim 52, the combination of Cutler and Youn teaches further comprising: transmitting at least one parameter to the UE if the at least one parameter in the QoS Flow profile changes from the one parameter in a previous QoS Flow profile, to enable the UE to update the at least one parameter in the QoS Flow profile for the QoS Flow.  (Youn: [0662] "If 5GC has determined to deactivate reflective QoS through the control plane, the SMF may explicitly transmit a deactivation request (e.g., transmits an updated QoS rule or transmits a reflective QoS rule removal command) to the UE and UPF"  where [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value. Additionally, with respect to an allocated QFI, the QoS rule may include QoS parameters related to a UE" which is interpreted as a QoS Flow profile).
The rational and motivation for adding this teaching of Youn is the same as for Claim 52.

Regarding Claim 58, The method according to claim 52, the combination of Cutler and Youn teaches further comprising: transmitting an identifier (QoS rule ID) of a data flow rule to the UE, to inform the UE to delete the data flow rule identified by the identifier.  (Youn:  [0662] "If 5GC has determined to deactivate reflective QoS through the control plane, the SMF may explicitly transmit a deactivation request (e.g., transmits an updated QoS rule or transmits a reflective QoS rule removal command) to the UE and UPF. If the SMF has updated the QoS rule, the UE and UPF may remove a derived QoS rule generated by the updated QoS rule" where  [0411] "The QoS rule may include a unique QoS rule ID within a PDU session").
The rational and motivation for adding this teaching of Youn is the same as for Claim 52.

Regarding Claim 59, The method according to claim 52, the combination of Cutler and Youn teaches further comprising: transmitting an identifier of the QoS Flow to the UE if a data flow rule to be removed is the last rule of the QoS Flow, to inform the UE to delete the QoS Flow profile for the QoS Flow and the last data flow rule. (Youn:  [0662] "If 5GC has determined to deactivate reflective QoS through the control plane, the SMF may explicitly transmit a deactivation request (e.g., transmits an updated QoS rule or transmits a reflective QoS rule removal command) to the UE and UPF. If the SMF has updated the QoS rule, the UE and UPF may remove a derived QoS rule generated by the updated QoS rule" where the QoS rule and QoS profile are considered the same as indicated in [0411]).
The rational and motivation for adding this teaching of Youn is the same as for Claim 52.

Regarding Claim 60, Cutler teaches A method at a User Equipment, UE, for receiving parameters, comprising:…wherein the QoS Flow profile (Data arrangement 500) comprises parameters (QoS parameters field 520) that are common to all data flows that belong to the same QoS Flow. (Cutler: [0064, Fig. 5] "Data arrangement 500 may include a rule name field 505, service data flow filter field 510, flow status field 515, QoS parameters field 520, charging parameters field 525. Data arrangement 500 may include additional fields (not shown) required or useful in defining a PCC rule such as, for example, a service identifier field, a precedence field, and/or a monitoring key field").
Cutler does not explicitly teach receiving one or more data flow rules associated with a Quality of Service, QoS, Flow, wherein each of the one or more data flow rules comprises parameters specific to a data flow that belongs to that QoS Flow; and receiving a QoS Flow profile for the QoS Flow
However, Youn does teach receiving one or more data flow rules (QoS rule) associated with a Quality of Service, QoS, Flow, wherein each of the one or more data flow rules comprises parameters (QoS parameters) specific to a data flow that belongs to that QoS Flow; (Youn: [0413] " The QoS rule is provided to a UE that enables the classification and marking of UL user plane traffic", where [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value. Additionally, with respect to an allocated QFI, the QoS rule may include QoS parameters related to a UE");
and receiving a QoS Flow profile for the QoS Flow,  (Youn: [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value. Additionally, with respect to an allocated QFI, the QoS rule may include QoS parameters related to a UE" which is interpreted as a QoS Flow profile).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cutler to include the teachings of Youn in order for a UE to receive and add/remove/update QoS rules and QoS profiles (Youn: [0410-0413, 0662]).

Regarding Claim 61, The method according to claim 60, the combination of Cutler and Youn teaches wherein each of the one or more data flow rules are represented by an identifier (QoS rule ID) that is differentiated (unique) from each [[other]]of the one or more data flow rules which is transmitted to the UE.  (Youn: [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value" where the inclusion of these are interpreted as a QoS Flow profile, and [0413] " The QoS rule is provided to a UE that enables the classification and marking of UL user plane traffic").
The rational and motivation for adding this teaching of Youn is the same as for Claim 60.

Claim 62, The method according to claim 60, the combination of Cutler and Youn teaches wherein each of the one or more data flow rules and the QoS Flow profile comprises an identifier (QoS rule ID) of the QoS Flow.  (Youn: [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value" where the inclusion of these are interpreted as a QoS Flow profile).
The rational and motivation for adding this teaching of Youn is the same as for Claim 60.

Regarding Claim 63, The method according to claim 60, the combination of Cutler and Youn teaches further comprising: receiving an identifier (QoS rule ID) of a data flow rule;  (Youn:  [0411] "The QoS rule may include a unique QoS rule ID within a PDU session");
and deleting the data flow rule.  (Youn:  [0662] "If the SMF has updated the QoS rule, the UE and UPF may remove a derived QoS rule generated by the updated QoS rule").
The rational and motivation for adding this teaching of Youn is the same as for Claim 60.

Regarding Claim 64, The method according to claim 60, the combination of Cutler and Youn teaches further comprising: receiving a data flow rule only.  (Youn: [0413] "The QoS rule is provided to a UE that enables the classification and marking of UL user plane traffic").
The rational and motivation for adding this teaching of Youn is the same as for Claim 60.

Claim 65, The method according to claim 60, the combination of Cutler and Youn teaches further comprising: receiving an identifier of a QoS Flow; (Youn:  [0411] "One or more QoS rules that are bound to the same QoS Flow (i.e., having the same QFI) may be present" where [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value" where the inclusion of these are interpreted as a QoS Flow profile);
and deleting the data flow rule and the QoS Flow profile that is bound to the QoS Flow. (Youn:  [0662] "If the SMF has updated the QoS rule, the UE and UPF may remove a derived QoS rule generated by the updated QoS rule" where the rule and profile are considered the same).
The rational and motivation for adding this teaching of Youn is the same as for Claim 60.

Regarding Claim 66, The method according to claim 60, the combination of Cutler and Youn teaches further comprising: receiving at least one parameter, and updating the at least one parameter in the QoS Flow profile with the received parameter.  (Youn: [0482] "unconditional reflective QoS is applied to a (uplink) flow mapped to a downlink, and it is difficult to support QoS by separating the uplink and the downlink. In order to support this, separate QoS rule update through explicit signaling must be performed" where  [0014] "the QoS rule may include a packet filter derived from the downlink packet, the QoS marking of the downlink packet, and a precedence value used to determine the evaluation order of the uplink packet").
The rational and motivation for adding this teaching of Youn is the same as for Claim 60.

Regarding Claim 67, Cutler teaches A Network Function, NF, entity (Figs. 1-2, PCRN 130/200) in a network (Fig. 1, subscriber network 100), comprising: at least one processor, and a memory comprising instructions (Cutler: [0086]) which, when executed by the at least one processor, cause the NF entity to: generate one or more data flow rules associated with a QoS Flow, wherein each of the one or more data flow rules is generated based on one policy and charging control (PCC) rules (See Fig. 15: Applying the QoS/PCC rule for data flows; ¶. [0029] and ¶. [0034]) comprises parameters (Fig. 5, QoS parameters field 520) specific to a data flow that is bound to the QoS Flow; (Cutler: [0078, Fig. 8] "in step 870, gateway control session manager 270 [part of PCRN] may generate a set of QoS rules by extracting the QoS portion from each PCC rule in the results and create a new QoS rule from each extracted QoS portion" and [0064] Data arrangement 500 may include a rule name field 505, service data flow filter field 510, flow status field 515, QoS parameters field 520, charging parameters field 525" where [0073] "Method 800 may be performed by the components of PCRN 130 and/or PCRN 200 to establish PCC rules for service data flows identified by an application request");
generate a QoS Flow profile for the QoS Flow, wherein the QoS Flow profile (Data arrangement 500) comprises parameters (520) that are common to all data flows that are bound to the same QoS Flow;  (Cutler: [0063-0064, Fig. 5] "Data arrangement 500 may be, for example, a table in a database stored in rule storage 260 [part of PCRN 200]....Data arrangement 500 may include a rule name field 505, service data flow filter field 510, flow status field 515, QoS parameters field 520, charging parameters field 525. Data arrangement 500 may include additional fields (not shown) required or useful in defining a PCC rule such as, for example, a service identifier field, a precedence field, and/or a monitoring key field").
Cutler does not explicitly teach and transmit the one or more data flow rules and the QoS Flow profile to the UE.
However, Youn does teach and transmit the one or more data flow rules (QoS rules) and the QoS Flow profile to the UE.  (Youn: [0413] " The QoS rule is provided to a UE that enables the classification and marking of UL user plane traffic", where [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value. Additionally, with respect to an allocated QFI, the QoS rule may include QoS parameters related to a UE" which is interpreted as a QoS Flow profile).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cutler to include the teachings of Youn in order for a UE to receive and add/remove/update QoS rules and QoS profiles (Youn: [0410-0413, 0662]).

Regarding Claim 68, The NF entity according to claim 67, the combination of Cutler and Youn teaches wherein the instructions which, when executed by the at least one processor, cause the NF entity to: transmit the one or more data flow rules to the UE, to inform the UE to add the one or more data flow rules for the QoS flow.  (Youn: [0410] "A UE may perform the marking and classification (i.e., the association of UL traffic for a QoS flow) of UL user plane traffic based on a QoS rule. Such rules may be explicitly provided to the UE (when a PDU session is established or a QoS flow is established) or may have been previously configured in the UE or may be implicitly derived by the UE by applying reflective QoS" which is interpreted as the rule is added by the UE).
The rational and motivation for adding this teaching of Youn is the same as for Claim 67.

Regarding Claim 69, The NF entity according to claim 67, the combination of Cutler and Youn teaches wherein the instructions which, when executed by the at least one processor, cause the NF entity to: transmit a parameter to the UE if the parameter in the QoS Flow profile changes from [[that one]]at least one parameter in [[the]]a previous QoS Flow profile, to enable the UE to update the parameter in the QoS Flow profile for the QoS Flow.   (Youn: [0662] "If 5GC has determined to deactivate reflective QoS through the control plane, the SMF may explicitly transmit a deactivation request (e.g., transmits an updated QoS rule or transmits a reflective QoS rule removal command) to the UE and UPF"  where [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value. Additionally, with respect to an allocated QFI, the QoS rule may include QoS parameters related to a UE" which is interpreted as a QoS Flow profile).
The rational and motivation for adding this teaching of Youn is the same as for Claim 67.

Regarding Claim 70, The NF entity according to claim 67, the combination of Cutler and Youn teaches wherein the instructions which, when executed by the at least one processor, cause the NF entity to: transmit an identifier of a data flow rule to the UE, to inform the UE to delete the data flow rule identified by the identifier.  (Youn:  [0662] "If 5GC has determined to deactivate reflective QoS through the control plane, the SMF may explicitly transmit a deactivation request (e.g., transmits an updated QoS rule or transmits a reflective QoS rule removal command) to the UE and UPF. If the SMF has updated the QoS rule, the UE and UPF may remove a derived QoS rule generated by the updated QoS rule").
The rational and motivation for adding this teaching of Youn is the same as for Claim 67.

Regarding Claim 71, The NF entity according to claim 67, the combination of Cutler and Youn teaches wherein the instructions which, when executed by the at least one processor, cause the NF entity to: transmit an identifier of the QoS Flow to the UE if a data flow rule to be removed is the last one of the QoS Flow, to inform the UE to delete the QoS Flow profile for the QoS Flow and the last data flow rule.  (Youn:  [0662] "If 5GC has determined to deactivate reflective QoS through the control plane, the SMF may explicitly transmit a deactivation request (e.g., transmits an updated QoS rule or transmits a reflective QoS rule removal command) to the UE and UPF. If the SMF has updated the QoS rule, the UE and UPF may remove a derived QoS rule generated by the updated QoS rule" where the QoS rule and QoS profile are considered the same as indicated in [0411]).
The rational and motivation for adding this teaching of Youn is the same as for Claim 67.

Regarding Claim 72, Cutler teaches A method at a User Equipment, UE, for receiving parameters, comprising:…wherein the QoS Flow profile (Data arrangement 500) comprises parameters (QoS parameters field 520) that are common to all data flows that belong to the same QoS Flow. (Cutler: [0064, Fig. 5] "Data arrangement 500 may include a rule name field 505, service data flow filter field 510, flow status field 515, QoS parameters field 520, charging parameters field 525. Data arrangement 500 may include additional fields (not shown) required or useful in defining a PCC rule such as, for example, a service identifier field, a precedence field, and/or a monitoring key field").
Cutler does not explicitly teach receive one or more data flow rules associated with a Quality of Service, QoS, Flow, wherein each of the one or more data flow rules comprises parameters specific to a data flow that belongs to that QoS Flow; and receiving a QoS Flow profile for the QoS Flow
However, Youn does teach receiving one or more data flow rules (QoS rule) associated with a Quality of Service, QoS, Flow, wherein each of the one or more data flow rules comprises parameters (QoS parameters) specific to a data flow that belongs to that QoS Flow; (Youn: [0413] " The QoS rule is provided to a UE that enables the classification and marking of UL user plane traffic", where [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value. Additionally, with respect to an allocated QFI, the QoS rule may include QoS parameters related to a UE");
and receive a QoS Flow profile for the QoS Flow,  (Youn: [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value. Additionally, with respect to an allocated QFI, the QoS rule may include QoS parameters related to a UE" which is interpreted as a QoS Flow profile).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cutler to include the teachings of (Youn: [0410-0413, 0662]).

Regarding Claim 73, The UE according to claim 72, the combination of Cutler and Youn teaches wherein the instructions which, when executed by the at least one processor, further cause the UE to: receive an identifier (QoS rule ID) of a data flow rule;  (Youn:  [0411] "The QoS rule may include a unique QoS rule ID within a PDU session");
and delete the data flow rule.  (Youn:  [0662] "If the SMF has updated the QoS rule, the UE and UPF may remove a derived QoS rule generated by the updated QoS rule").
The rational and motivation for adding this teaching of Youn is the same as for Claim 72.

Regarding Claim 74, The UE according to claim 72, the combination of Cutler and Youn teaches wherein the instructions which, when executed by the at least one processor, further cause the UE to: receive a data flow rule only.   (Youn: [0413] " The QoS rule is provided to a UE that enables the classification and marking of UL user plane traffic").
The rational and motivation for adding this teaching of Youn is the same as for Claim 72.

Regarding Claim 75, The method according to claim 60, the combination of Cutler and Youn teaches wherein the instructions which, when executed by the at least one processor, further cause the UE to: receive an identifier (QoS rule ID) of a QoS Flow; (Youn:  [0411] "One or more QoS rules that are bound to the same QoS Flow (i.e., having the same QFI) may be present" where [0411] "The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value" where the inclusion of these are interpreted as a QoS Flow profile);
and delete the data flow rule and the QoS Flow profile that is bound to the QoS Flow.  (Youn:  [0662] "If the SMF has updated the QoS rule, the UE and UPF may remove a derived QoS rule generated by the updated QoS rule" where the rule and profile are considered the same).
The rational and motivation for adding this teaching of Youn is the same as for Claim 72.

Regarding Claim 76, The UE according to claim 72, the combination of Cutler and Youn teaches wherein the instructions which, when executed by the at least one processor, further cause the UE to: receive at least one parameter, and update the at least one parameter in the QoS Flow profile with the received parameter.  (Youn: [0482] "unconditional reflective QoS is applied to a (uplink) flow mapped to a downlink, and it is difficult to support QoS by separating the uplink and the downlink. In order to support this, separate QoS rule update through explicit signaling must be performed" where  [0014] "the QoS rule may include a packet filter derived from the downlink packet, the QoS marking of the downlink packet, and a precedence value used to determine the evaluation order of the uplink packet").
The rational and motivation for adding this teaching of Youn is the same as for Claim 60.



Response to Arguments
In response to the amendment as filed on 01/21/2022, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-20 have been considered but they are not persuasive. 
Arguments:
Applicant argued that the Cutler-Youn fails to teach or suggest “wherein each of the one or more data flow rules…comprises parameters specific to a data flow,…wherein the QoS Flow Profile comprises parameters that are common to all data flows, and transmitting the data flows and the QoS Flow profile to the UE.” As recited in the claim 52.
Examiner’s responses:
Examiner respectfully disagrees. Cutler discloses the method of applying of QoS or PCC flow rules for requesting service flow from the application request message, and including the QoS parameters field 520 for the data arrangement in defining a PCC rule. Youn further teaches the process of transmitting or providing the QoS rule to a UE that enables the classification and marking of UL user plane traffic. The QoS rule may include a unique QoS rule ID within a PDU session, the QFI of an associated QoS flow, and one or more packet filters and precedence value. Additionally, with respect to an allocated QFI, the QoS rule may include QoS parameters related to a UE. One or more QoS rules associated with the same QoS flow (i.e., having the same QFI) may be present.
In view of the above reasoning, the combined teaching of Cutler and Youn discloses each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained. 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416